t c memo united_states tax_court richard a and janice s adams petitioners v commissioner of internal revenue respondent docket no filed date richard a and janice s adams pro_se bonnie l cameron for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge carleton d powell pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge that is set forth below opinion of the special_trial_judge powell special_trial_judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure petitioners resided in decatur georgia at the time they filed their petition the sole issue is whether richard a adams petitioner is entitled to exclude a payment received from his former employer ibm from gross_income pursuant to sec_104 the facts may be summarized as follows petitioner was employed by ibm in as part of ibm's publicized downsizing petitioner was retired on date the next day petitioner was employed by a joint_venture between ibm and eastman kodak kodak that became technology service solutions tss tss apparently had been a service section of ibm that was eliminated from the corporate structure by forming the partnership with kodak thus for example most if not all of petitioner's co-employees and supervisors came from ibm in addition it appears that petitioner kept several ibm corporate credit cards while at tss unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure when petitioner left ibm he received a lump-sum payment of dollar_figure pursuant to the terms of an ibm u s marketing and services company transition payment program mstp in order to receive the mstp petitioner was required to execute a general release and covenant not to sue the release under the release in consideration for the mstp petitioner agrees to release ibm and its benefits plans from all claims demands actions or liabilities you may have against ibm of whatever kind including but not limited to those which are related to your employment with ibm the termination of that employment or other severance payments or your eligibility or participation in the retirement bridge leave of absence you also agree that this release covers but is not limited to claims arising from the age discrimination in employment act of as amended title vii of the civil rights act of as amended and any other federal state or local law dealing with discrimination in employment including but not limited to discrimination based on sex race national origin religion disability veteran status or age you also agree that this release includes claims based on theories of contract or tort whether based on common_law or otherwise petitioner suffered no injury or sickness at the time that he was retired petitioners did not include the dollar_figure in their taxable_income for petitioners however attached a form_8275 disclosure statement and a copy of the release to their joint federal_income_tax return for these documents reflect the facts of the payment upon examination respondent determined that the dollar_figure was includable in gross_income discussion sec_61 defines gross_income broadly as all income from whatever source derived gross_income specifically includes compensation_for services sec_61 exclusions from income are matters of legislative grace and are construed narrowly 515_us_323 966_f2d_668 fed cir a taxpayer seeking an exclusion from income must be able to point to an applicable statute and show that he comes within its terms sec_104 excludes from gross_income the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the phrase damages received is further defined as an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs thus to qualify for the exclusion the taxpayer must satisfy a two-prong test the taxpayer must show that the cause of action giving rise to the recovery is based upon tort or tort type rights and the damages were received on account of personal injuries or sickness commissioner v schleier supra pincite if a settlement is attributable to claims based on tort or tort type rights as well as other rights the taxpayer bears the burden of establishing which portion of the settlement is attributable to damages received based upon tort or tort type rights similarly if the settlement may be attributable to damages received for personal injuries or sickness as well as other damages the taxpayer bears the burden of establishing which portion of the settlement is attributable to damages received for personal injuries or sickness whitehead v commissioner tcmemo_1980_508 see also rule a 290_us_111 petitioner's argument resembles a cat trying to scale a blackboard he has nothing to set his claws into first petitioner does not point to any injury or sickness that he has suffered rather he contends that since ibm paid him for the release there must have been some injury and it is for the court to discern the injury while we may strive to be clairvoyant this is indeed beyond our powers furthermore while wrongful employment termination possibly may result in personal injury generally the amount of lost wages received in such cases is not linked to that personal injury and therefore such an award will not qualify for the exclusion_from_gross_income provided in sec_104 commissioner v schleier supra pincite here there is not even a settlement for or a demonstrated personal_injury_or_sickness second even if we were to assume an injury or sickness petitioner has not shown which portion if any of the payment was received in settlement of tort or tort type claims the release relieves ibm from liability from some claims that are not based on tort or tort type rights including contract claims claims under the age discrimination in employment act of adea publaw_90_202 81_stat_602 as amended u s c secs and claims under title vii of the civil rights act of publaw_88_352 78_stat_241 as amended u s c secs 2000e-1 to -17 see eg commissioner v schleier supra pincite holding that settlements for claims made under the adea are not based on tort or tort type rights for purposes of sec_104 504_us_229 holding awards of back wages under title vii do not redress tort-like personal injury within the meaning of sec_104 failure to show the specific amount of the payment allocable to the claims of tort or tort-type damages for personal injuries results in the entire amount being presumed not to be excludable see 35_f3d_93 2d cir 91_tc_160 affd as to this issue and revd on other issues 913_f2d_1486 9th cir petitioner also argues that his employment with ibm never actually ceased even if we assume that this is true the argument leads nowhere underlying this argument is petitioner's view that only severance_pay is taxable but petitioner must show that there is some provision in the internal_revenue_code that exempts the amount that he received from taxation clearly sec_104 does not petitioner does not point to and we are unaware of any other section providing such an exemption under these facts regardless of how the amount received from ibm is characterized it cannot escape the broad provisions of sec_61 respondent also determined that petitioners are liable for an accuracy-related_penalty under sec_6662 for a substantial_underpayment of tax sec_6662 imposes a penalty in an amount equal to percent of the portion of an underpayment to which that section applies sec_6662 provides that the penalty shall apply to any substantial_underpayment due in tax there is a substantial_underpayment if the amount of the underpayment exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 if however the taxpayer discloses the relevant facts on the return and there is a reasonable basis for the position the penalty does not apply sec_6662 petitioners attached form_8275 disclosure statement and a copy of the release to their return those documents reflect the facts of the payment in deciding whether there was a reasonable basis for petitioners' position we bear in mind that petitioners' return was filed before the supreme respondent's trial memorandum argues that the sec_6662 penalty was attributable to negligence the notice_of_deficiency refers to an underpayment penalty even if we were to consider the issue of negligence our conclusion would be the same for the reasons subsequently stated herein court's opinion in commissioner v schleier supra prior to that time there was confusion concerning the scope of sec_104 indeed even in the wake of commissioner v schleier supra there is continuing litigation concerning releases similar to that executed here see eg brennan v commissioner tcmemo_1997_317 morabito v commissioner tcmemo_1997_315 keel v commissioner tcmemo_1997_278 webb v commissioner tcmemo_1996_50 elpi v united_states civil no 96cv00315 d conn date while petitioners' position may be wrong we cannot say that it was unreasonable considering the confusion in this area of the law accordingly we do not sustain the sec_6662 penalty decision will be entered for respondent with respect to the deficiency and for petitioners with respect to the penalty under sec_6662
